Citation Nr: 1502286	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-30 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the character of the appellant's discharge is a bar to Department of Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant had service from September 2005 through August 2006, which was terminated under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board has not only reviewed the appellant's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The appellant was discharged from active service in August 2006 under other than honorable conditions. 

2.  The evidence of record demonstrates that the appellant 's discharge was a result of charges that included domestic violence, and a felony, i.e., rape in the second degree, and therefore, the period of active duty service was under dishonorable conditions.
 
3.  The appellant was not insane at the time of committing the offenses causing his discharge from active service.

4.  An October 2009 RO decision held that the appellant 's discharge from military service in August 2006 constituted a bar to appellant's benefits.


CONCLUSION OF LAW

Entitlement to VA compensation benefits is precluded due to the character of the appellant 's discharge.  38 U.S.C.A. §§ 101, 5103, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.354 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks eligibility for VA benefits.  He argues the following: his service should be characterized in a way that renders him eligible for VA benefits because he was not convicted of any criminal charges during service, rather, he was convicted about six months after his discharge.  See appellant's notice of disagreement, received in November 2009; appellant's letters, received in May 2010 and October 2011.  

In a statement, received in October 2009, the appellant argued that he accepted his discharge only "so that I could devote myself to the charges that I had pending in civil court."  

He noted that he was accused, and later pleaded guilty to, a second degree rape of an adult.  

He stated, "I pleaded guilty in order that the charges against my mother would be reduced to a lesser charge."  He further stated, "I plead[ed] guilty under a[n] alpha plea, which means that I do not admit guilt but believe that it was possible to be found guilty at trial.  I still do not admit guilt.  I was drunk and do not remember any thing about the night I was said to have committed the crime.  If I could go back to court I believe that I could beat the case."  

When a person is seeking VA benefits, it must first be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  

"The term veteran means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  

If the former service member did not die in service, compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12(a). 

The burden is on the claimant to establish, by a preponderance of the evidence, that he is a "veteran" (with a qualifying discharge), and the reasonable doubt doctrine does not apply in such a case.  D'Amico v. West, 12 Vet. App. 264 (1999); Laruan v. West, 11 Vet. App. 80 (1998); Holmes v. Brown, 10 Vet. App. 38 (1997); Struck v. Brown, 9 Vet. App. 145 (1996).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) (see also 38 C.F.R. § 3.12(c)), and regulatory bars listed in 38 C.F.R. § 3.12(d).  
  
Under 38 C.F.R. § 3.12(d), a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: acceptance of undesirable discharge in lieu of trial by general court-martial; mutiny or spying; offense involving moral turpitude (this includes, generally, conviction of a felony); willful and persistent misconduct; and homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

The appellant's personnel files include a service memorandum, titled, "notification of separation proceedings," dated in July 2006, states that the appellant was being notified that his discharge was being recommended by reason of misconduct due to the commission of a serious offense.  The factual basis was stated to be pending civilian charges for alleged violations of rape in the second degree and domestic violence, which occurred in July 2006.  It was stated that the Commanding General would make the determination of the character of his service.

A service memorandum from a Commanding General (D.H.W.), titled "recommendation for administrative separation," dated in August 2006, states that the appellant was recommended for administrative separation by reason of misconduct due to the commission of a serious offense, and that his discharge be characterized as "under other than honorable conditions."  See also first and second endorsements from two other Commanding Generals (F.M.P. and M.R.L.).

Judgment and sentencing documents from a civilian superior court, dated in February 2007, indicate that the appellant pleaded guilty to charges of rape in the second degree, and domestic violence, that were both committed in July 2006.  

The maximum term for rape in the second degree was noted to be "life."  The documents indicate that his minimum sentence was 102 months, and that the maximum term was "the remainder of Defendant's life."

The appellant's discharge (DD-214) for his active duty shows that his character of service was listed as "under other than honorable," and that the narrative reason for separation was "misconduct."  

The Board finds that the claim must be denied.  The appellant is shown to have accepted an undesirable discharge in lieu of court martial, based on civilian charges involving a sexual assault (rape in the second degree), and domestic violence, that were committed in July 2006, while he was on active duty.  He subsequently pleaded guilty to those same charges in a civilian court.  The appellant's inservice offense of rape in the second degree falls within the definition of "moral turpitude" as provided by 38 C.F.R. § 3.12(d)(3), given its nature and classification as a felony.  In this regard, the evidence shows that rape in the second degree is a felony punishable by a significant period of incarceration.  The appellant has not argued, and there is no evidence to suggest, that he was insane at the time the offenses were committed.  38 C.F.R. §§ 3.12(b), 3.354(a).  Although the appellant argues that his service should not be considered to have been "under other than honorable" because he did not plead guilty to the charges until after his separation from service, the offenses were committed during his service, in July 2006.  

Notwithstanding the above, 38 C.F.R. § 3.12 states that conviction of a felony is evidence of moral turpitude, there is nothing in this regulation which requires that an appellant be convicted of, or plead guilty to, civilian criminal charges involving the conduct/moral turpitude serving as the basis for his separation from service at any time, let alone prior to accepting an undesirable discharge in lieu of court martial.  

Given the foregoing, his discharge must be considered as having been under dishonorable conditions.  For the reasons stated above, the Board finds that the character of the appellant's discharge is a bar to the payment of VA benefits.  38 C.F.R. § 3.12(d).

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Where the issue involves the character of a appellant's discharge, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The RO provided this notice in a letter dated in March 2009.  The letter informed him that VA compensation benefits would require resolution of the question of whether his service was honorable and the character of his discharge.  The letter enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his appeal.  The Board finds that this letter was sufficient to notify the appellant of the criteria applicable to his claim.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, and personnel records, have been obtained, as well as relevant civilian court documents.

Given the foregoing, the Board finds that all necessary development has been accomplished, that appellate review may proceed without prejudice to the appellant, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).




ORDER

The character of the appellant's discharge constitutes a bar to VA benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


